UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

QUINCY L. CLAYTON,

                                                  Plaintiff,         19-CV-6345
                                                                     ORDER
               v.

COMMISSIONER OF SOCIAL SECURITY,

                                                  Defendant.


       Presently before the Court are plaintiff’s applications for appointment of counsel and for

leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. ECF Nos. 2, 3. Plaintiff asserts

that the appointment of counsel is necessary because of the complexities of his legal action, and

his inability to retain private counsel to defend him against defendant’s dispositive motion. ECF

No. 3. For the reasons that follow, plaintiff’s motion for appointment of counsel is denied without

prejudice to renew and plaintiff’s motion for leave to proceed in forma pauperis is granted.

       Unlike most criminal defendants, civil litigants do not have a constitutional right to pro

bono counsel. Burgos v. Hopkins, 14 F.3d 787, 789 (2d Cir. 1994). However, the court has the

discretion to appoint counsel pursuant to 28 U.S.C. § 1915(e) when deemed appropriate. Sears,

Roebuck & Co. v. Charles W. Sears Real Estate, Inc., 865 F.2d 22, 23 (2d Cir. 1988). In deciding

whether appointment of counsel is appropriate, the Court should follow the standards outlined by

the Second Circuit in Hodge v. Police Officers:

       [T]he district judge should first determine whether the indigent’s position seems
       likely to be of substance. If the claim meets this threshold requirement, the court
       should then consider the indigent’s ability to investigate the crucial facts, whether
       conflicting evidence implicating the need for cross-examination will be the major
       proof presented to the fact finder, the indigent’s ability to present the case, the
       complexity of the legal issues, and any special reason in the case why appointment
       of counsel would be more likely to lead to a just determination.
802 F.2d, 58, 61-62 (2d Cir. 1986).

       Applying these factors to the instant case, this Court finds that the appointment of counsel

is unwarranted at this time. For purposes of this application, the Court will assume, without

deciding, that the case may be of substance. Plaintiff is seeking review of a decision of the decision

of the Commissioner is not overly complex or novel. Foggie ex rel. Geronimo v. Comm'r of Soc.

Sec., 243 F. Supp. 2d 2, 4 (S.D.N.Y. 2003). The record here also demonstrates that plaintiff can

litigate this matter unassisted because he filed the instant action within the prescribed deadline.

Plaintiff has been able to effectively litigate this action by properly presenting his claims in his

complaint and articulating his request for assignment of counsel and for leave to proceed in forma

pauperis concisely and with clarity. Lauro v. Comm’r of Soc. Sec., 6:12-CV-912 (MAD/DEP),

2012 WL12929879 (N.D.N.Y. Dec.18, 2012). Additionally, plaintiff has demonstrated an ability

to bring his claim to the attention of attorneys. MacLeay v. Comm’r of Soc. Sec., No. 08-CV-766S,

2010 WL 276273, at *1 (W.D.N.Y. Jan 18, 2010) (motion to appoint counsel was denied after

plaintiff sought legal assistance from several attorneys). Therefore, it does not appear that o will

be unable to provide opposition to defendant’s motion for judgment on the pleadings. Id. Thus,

based on the existing record in this case, appointment of counsel is unwarranted at this time.

       Additionally, the Court has reviewed the affidavit in support of the in forma pauperis

application in accordance with 28 U.S.C. § 1915(a)(1) and the complaint in accordance with the

28 U.S.C. § 1915(e)(2) criteria. The Court finds that plaintiff meets the statutory requirements for

in forma pauperis status and therefore her in forma pauperis motion (ECF No. 2) is granted. The

Clerk of Court is directed to file plaintiff’s papers without payment. Service of the summons and

complaint upon defendant has been performed electronically pursuant to WDNY Local Rule 5.5.
Unpaid fees will be recoverable if plaintiff receives a monetary award through the termination of

this action.

                                          Conclusion

        For the foregoing reasons, plaintiff’s motion for appointment of counsel (ECF No. 3) is

denied without prejudice to renew and his motion for leave to proceed in forma pauperis (ECF

No. 2) is granted.

IT IS SO ORDERED.



Dated: May 16, 2019
       Rochester, New York                  ______________________________________
                                            HON. FRANK P. GERACI, JR.
                                            Chief Judge
                                            United States District Court
